DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Response to Arguments
Applicant’s response, see section “Claim Objections” on page 9 of “REMARKS”, filed 12/02/2020, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claims 13, 15 and 16 has been withdrawn. 
Applicant’s response, see section “Objection to the Drawings” on pages 9-10 of “REMARKS”, filed 12/02/2020, with respect to Drawings Objection have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 
Applicant’s response, see section “Rejections under 35 USC §112” on pages 10-11 of “REMARKS”, filed 12/02/2020, with respect to Claim Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Applicant’s arguments:

    PNG
    media_image1.png
    263
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    462
    636
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    120
    634
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    361
    641
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    378
    638
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    695
    642
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    175
    639
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    410
    634
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    475
    637
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    263
    636
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    579
    641
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    176
    645
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    327
    641
    media_image14.png
    Greyscale

Examiner’s responses:  Regarding Applicant’s arguments about the limitation “closed or sealed container”, it should be noticed that the claimed languages are exceptionally broad.  The claimed languages do not clearly describe or define the closed or sealed container as shown in the elected figure 1 of the instant application.  Specification of the instant application do not define how the container is closed or sealed.  Furthermore, there is no requirement in the claim(s) that the closed or sealed container cannot have inlets and outlets for drying gas.  Therefore, Applicant’s arguments are not persuasive.  Indeed, Panther‘s fig. 2 shows a compartment or container being closed or sealed by item 24.  Thus, Panther reads on the claimed limitation “closed or sealed container”.  Moreover, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which a closed or sealed container containing a sampler to be analyzed) were not recited in the originally rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, in this case, Applicant’s arguments with respect to the claims 1-6, and 13-15 have been considered but are moot in view of new ground(s) of rejection.  See the updated detail rejections below.  Regarding Applicant’s arguments with respect to the claims 7-12 and 16-17, in this case, the secondary reference of Rinbault reads on this new limitation.  Therefore, the 102 rejection of claims 7, 9 and 11 has been withdrawn.  The claims 7-12 and 16-17 are moot in view of new ground(s) of rejection under 103.  See the updated detail rejections below.

Claim Objections
Claims 1-4, 7-10, 13 and 15-17 are objected to because of the following informalities:  
Claim 1 recites the limitation “container comprising a sample” in lines 5, 7, 9 and 12.  It is suggested to amend it to --- container containing the sample ---.
Claim 2 recites the limitation “a sample” in lines 2, 4, 6 and 9.  It is suggested to amend it to --- the sample ---.
Claim 3 recites the limitation “a sample” in lines 3-4, 5, 8, 10, 12-13, 14 and 16.  It is suggested to amend it to --- the sample ---.
Claim 4 recites the limitation “a sample” in lines 4 and 9.  It is suggested to amend it to --- the sample ---.
Claim 7 recites the limitation “a sample
Claim 8 recites the limitation “a sample” in lines 2, 4, 6 and 9.  It is suggested to amend it to --- the sample ---.
Claim 9 recites the limitation “a sample” in lines 2, 4, 5, 7, 9, 12, 15-16, 18 and 19.  It is suggested to amend it to --- the sample ---.
Claim 10 recites the limitation “a sample” in lines 4 and 9.  It is suggested to amend it to --- the sample ---.
Claim 13 recites the limitation “a sample” in lines 2 and 4.  It is suggested to amend it to --- the sample ---.
Claim 15 recites the limitation “a sample” in line 2.  It is suggested to amend it to --- the sample ---.
Claim 16 recites the limitation “a sample” in line 2.  It is suggested to amend it to --- the sample ---.
Claim 17 recites the limitation “a sample” in line 2.  It is suggested to amend it to --- the sample ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 9, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panther (GE 2141530 A) in view of Ribault et al. (US 2010/0012589; hereinafter Ribault).

    PNG
    media_image15.png
    462
    606
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    426
    600
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    651
    359
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    419
    276
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    445
    314
    media_image19.png
    Greyscale


Regarding claim 1, Panther discloses an apparatus (figs. 1, 2) for removing moisture from a surface (surface of item 10) of a closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample (film strip of item 10, fig. 1, Abstract), comprising: 
a centrifuge (11, 14, figs. 1, 2) comprising a mount (11, figs. 1, 2) attaching said closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) comprising a sample (film strip of item 10, fig. 1, Abstract) to said centrifuge (11, 14, figs. 1, 2) and a drive (14, figs. 1, 2) coupled to said mount (11, figs. 1, 2) rotating said attached closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) comprising a sample (film strip of item 10, fig. 1, Abstract) about a rotational axis (rotational axis of item 13, figs, 1, 2) and centrifuging said moisture off said surface (surface of item 10) in said attached closed or sealed container (compartment, page 1, comprising a sample (film strip of item 10, fig. 1, Abstract); and 
a heat source (27, fig. 2) providing heat energy and evaporating said moisture from said surface (surface of item 10) in said attached closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) comprising a sample (film strip of item 10, fig. 1, Abstract).
Panther does not disclose a sample to be analyzed.
Ribault teaches a sample to be analyzed (Ribault , sample for the microbioligical analysis, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the apparatus of Panther with the sample to be analyzed, as taught by Ribault, for promoting a greater use of the apparatus on different types of objects to be dried and thus the apparatus is effectively utilized.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Regarding claim 3, Panther as modified discloses wherein: 
said mount (11, figs. 1, 2) attaches said closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample to be analyzed (film strip of item 10, fig. 1, Abstract) (Ribault , sample for the microbioligical analysis, [0045]) such that said rotational axis (rotational axis of item 13, figs, 1, 2) passes through said closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample to be analyzed (film strip of item Ribault , sample for the microbioligical analysis, [0045]) or a center point of said closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample to be analyzed (film strip of item 10, fig. 1, Abstract) (Ribault , sample for the microbioligical analysis, [0045]), 
said mount attaches said container such that said rotational axis does not pass through said closed or sealed container containing a sample to be analyzed, or 
said centrifuge further comprises another drive coupled to said mount for rotating said attached closed or sealed container containing a sample to be analyzed about another rotational axis and centrifuging said moisture off said surface in said attached closed or sealed container containing a sample to be analyzed and said mount attaches said closed or sealed container containing a sample to be analyzed such that said other rotational axis passes through said closed or sealed container containing a sample to be analyzed or said center point of said closed or sealed container containing a sample to be analyzed.

Regarding claim 5, Panther as modified discloses adapted to: 
evaporate said moisture from said surface after centrifuging said moisture off said surface, or 
evaporate (by warm air, page 2, lines 38-43) said moisture from said surface (surface of item 10) while centrifuging said moisture off said surface (surface of item 10) (page 2, lines 38-43).

Regarding claims 7 & 17, Panther discloses a method (70) for removing moisture from a surface (surface of item 10) in a closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample (film strip of item 10, fig. 1, Abstract), said method comprising: 
centrifuging said moisture off said surface (surface of item 10) in said closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample (film strip of item 10, fig. 1, Abstract) using a centrifuge (11, 14, figs. 1, 2) comprising a mount (11, figs. 1, 2) attaching said closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample (film strip of item 10, fig. 1, Abstract) to said centrifuge (11, 14, figs. 1, 2) and a drive (14, figs. 1, 2) coupled to said mount (11, figs. 1, 2) rotating said attached closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample (film strip of item 10, fig. 1, Abstract) about a rotational axis (rotational axis of item 13, figs, 1, 2); and 
evaporating said moisture from said surface (surface of item 10) in said attached closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample (film strip of item 10, fig. 1, Abstract) using a heat source (27, fig. 2) providing heat energy. (cl. 7) 
Panther does not disclose a closed or sealed container containing a sample to be analyzed; (cl. 7) and 
wherein the surface of the closed or sealed container containing a sample to be analyzed contains as the sample to be analyzed a single cell or living microorganisms. (cl. 17)
Ribault teaches a closed or sealed container (Ribault, 2, figs. 1-3) containing a sample to be analyzed (Ribault, sample for the microbioligical analysis, [0045]); (cl. 7) and 
wherein the surface (Ribault, surface of item 5 of item 2, fig. 1, [0115]) of the closed or sealed container (Ribault, 2, figs. 1-3) containing a sample to be analyzed (Ribault, sample for the microbioligical analysis, [0045]) contains as the sample to be analyzed (Ribault, sample for the microbioligical analysis, [0045]) a single cell or living microorganisms (Ribault, microorganisms, bacteria, [0115]). (cl. 17)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the method of Panther with the method steps of providing the closed or sealed container containing a sample to be analyzed; (cl. 7) and wherein the surface of the closed or sealed container containing a sample to be analyzed contains as the sample to be analyzed a single cell or living microorganisms (cl. 17), as taught by Ribault, for promoting a greater use of the apparatus on different types of objects to be dried and thus the apparatus is effectively utilized.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Regarding claim 9, Panther as modified discloses wherein: 
said closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample to be analyzed (film strip of item 10, fig. 1, Abstract) (Ribault , sample for the microbioligical analysis, [0045]) is attached to said mount (11, figs. 1, 2) such that said rotational axis (rotational axis of item 13, figs, 1, 2) passes through said closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment containing a sample to be analyzed (film strip of item 10, fig. 1, Abstract) (Ribault , sample for the microbioligical analysis, [0045]) or a center point of said closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample to be analyzed (film strip of item 10, fig. 1, Abstract) (Ribault , sample for the microbioligical analysis, [0045]), 
said closed or sealed container containing a sample to be analyzed is attached to said mount such that said rotational axis does not pass through said closed or sealed container containing a sample to be analyzed, or 
said centrifuge further comprises another drive coupled to said mount rotating said attached closed or sealed container containing a sample to be analyzed about another rotational axis and centrifuging said moisture off said surface in said attached closed or sealed container containing a sample to be analyzed and said closed or sealed container containing a sample to be analyzed is attached to said mount such that said other rotational axis passes through said closed or sealed container containing a sample to be analyzed or said center point of said closed or sealed container containing a sample to be analyzed.

Regarding claim 11, Panther as modified discloses wherein: 
said moisture is evaporated from said surface after said moisture is centrifuged off said surface, or 
said moisture is evaporated (by warm air, page 2, lines 38-43) from said surface (surface of item 10) while said moisture is centrifuged off said surface (surface of item 10) (page 2, lines 38-43).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Panther and Ribault as applied to claim 1 above, and further in view of Hamada et al. (US 2010/0043839; hereinafter Hamada).

    PNG
    media_image20.png
    526
    621
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    359
    456
    media_image21.png
    Greyscale


Regarding claim 2, Panther as modified discloses adapted to: 
rotate said attached closed or sealed container containing a sample to be analyzed at a centrifugal acceleration of 1 m/s2 to 25000 m/s2, 
rotate said attached closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample to be analyzed (film strip of item 10, fig. 1, Abstract) (Ribault , sample for the microbioligical analysis, [0045]) for a duration of time, 
rotate said attached closed or sealed container containing a sample to be analyzed at a centrifugal acceleration of 300 m/s2 for a duration of 10 s, or 
rotate said attached closed or sealed container containing a sample to be analyzed at a first centrifugal acceleration of 300 m/s2 for a first duration of 10 s and, thereafter, a second centrifugal acceleration of 0 to 10 m/s2 for a second duration of 120 s.
Panther does not disclose rotate said attached closed or sealed container containing a sample to be analyzed for a duration of 1 s to 500 s.
Hamada teaches rotate an attached container (Hamada, 104, fig. 7) for a duration of 1 s to 500 s (Hamada, drying process 10 seconds, 13 seconds, 23 seconds, 26 seconds,  36 seconds, 50 seconds, fig. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the apparatus of Panther with rotate the attached container for a duration of 1 s to 500 s, as taught by Hamada, for providing adequate amounts of times for spinning the wet film while suppressing the formation of the water marks on the surface of the film which would result in effectively removing the liquid or moisture from the 

Regarding claim 13, Panther as modified discloses adapted to: 
- rotate said attached closed or sealed container containing a sample to be analyzed at a centrifugal acceleration of 10 m/s2 to 10000 m/s2, or to 
- rotate said attached closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample to be analyzed (film strip of item 10, fig. 1, Abstract) (Ribault , sample for the microbioligical analysis, [0045]) for a duration of time.
Panther does not disclose rotate said attached closed or sealed container containing a sample to be analyzed for a duration of 3 s to 300 s.
Hamada teaches rotate an attached container (Hamada, 104, fig. 7) for a duration of 3 s to 300 s (Hamada, drying process 10 seconds, 13 seconds, 23 seconds, 26 seconds,  36 seconds, 50 seconds, fig. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the apparatus of Panther with rotate the attached container for a duration of 3 s to 300 s, as taught by Hamada, for providing adequate amounts of times for spinning the wet film while suppressing the formation of the water marks on the surface of the film which would result in effectively removing the liquid or moisture from the surface of the film and producing high quality film or products.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Panther and Ribault as applied to claim 1 above, and further in view of Ebina (JP 2000-337768 A).
Regarding claim 4, Panther as modified discloses adapted to: 
provide said heat energy at a temperature (item 27 of Panther inherently provides the heat energy at a temperature), 
provide said heat energy at a temperature of 10 K to 20 K below a melting point of said closed or sealed container containing a sample to be analyzed, 
provide said heat energy for a duration of 1 s to 500 s, 
provide said heat energy using hot air or circulating hot air, or 
provide said heat energy in direct contact to a window on a cover of said attached closed or sealed container containing a sample to be analyzed, wherein said surface is situated on said window.
Panther does not disclose provide said heat energy at a temperature of 25 ºC to 600 ºC.
Ebina teaches provide said heat energy at a temperature of 25 ºC to 600 ºC (Ebina, 100 ºC or lower, [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the apparatus of Panther with providing said heat energy at a temperature of 25 ºC to 600 ºC, as taught by Ebina, for providing an adequate amount of heat energy during the drying process which would result in effectively evaporating the liquid or moisture from the surface of the film within a shorter period of time.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Regarding claim 14, Panther as modified discloses adapted to: 
Panther inherently provides the heat energy at a temperature), or 
- provide said heat energy for a duration of 3 to 300s.
Panther does not disclose provide said heat energy at a temperature of 50ºC to 150ºC.
Ebina teaches provide said heat energy at a temperature of 50ºC to 150ºC (Ebina, 100 ºC or lower, [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the apparatus of Panther with providing said heat energy at a temperature of 50ºC to 150ºC, as taught by Ebina, for providing an adequate amount of heat energy during the drying process which would result in effectively evaporating the liquid or moisture from the surface of the film within a shorter period of time.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Panther and Ribault as applied to claim 1 above, and further in view of Gens et al. (US 2007/0245591; hereinafter Gens).
Regarding claim 6, Panther as modified discloses the limitations of the apparatus of claim 1 above, but does not disclose wherein: 
said surface is formed hydrophobic, or 
said surface is formed hydrophilic.
Gens teaches wherein: 
said surface is formed hydrophobic (Gens, hydrophobic surfaces, [0111]), or 
said surface  is formed hydrophilic.
Panther with wherein: said surface is formed hydrophobic, or said surface is formed hydrophilic, as taught by Gens, for promoting a greater use of the apparatus on different types of objects to be dried and thus the apparatus is effectively utilized.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Panther and Ribault as applied to claim 7 above, and further in view of Hamada et al. (US 2010/0043839; hereinafter Hamada).
Regarding claim 8, Panther as modified discloses wherein: 
said attached closed or sealed container containing a sample to be analyzed is rotated at a centrifugal acceleration of 1 m/s2 to 25000 m/s2, 
said attached closed or sealed container (compartment, page 1, lines 125-130; 22, 23, 24, figs. 1, 2) (as shown in fig. 2, the compartment or container is closed or sealed by item 24) containing a sample to be analyzed (film strip of item 10, fig. 1, Abstract) (Ribault , sample for the microbioligical analysis, [0045]) is rotated for a duration of time, 
said attached closed or sealed container containing a sample to be analyzed is rotated at a centrifugal acceleration of 300 m/s2 for a duration of 10 s, or 
said attached closed or sealed container containing a sample to be analyzed is rotated at a first centrifugal acceleration of 300 m/s2 for a first duration of 10 s and, thereafter, a second centrifugal acceleration of 0 to 10 m/s2 for a second duration of 120 s.
Panther does not disclose said attached container is rotated for a duration of 1 s to 500 s.
Hamada teaches said attached container (Hamada, 104, fig. 7) is rotated for a duration of 1 s to 500 s (Hamada, 3 seconds, [0186], fig. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the method of Panther with the method step of said attached container being rotated for a duration of 1 s to 500 s, as taught by Hamada, for providing adequate amounts of times for spinning the wet film while suppressing the formation of the water marks on the surface of the film which would result in effectively removing the liquid or moisture from the surface of the film and producing high quality film or products.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Panther and Ribault as applied to claim 7 above, and further in view of Ebina (JP 2000-337768 A).
Regarding claim 10, Panther as modified discloses wherein: 
said heat energy is provided at a temperature (item 27 of Panther inherently provides the heat energy at a temperature), 
said heat energy is provided at a temperature of 10 K to 20 K below a melting point of said closed or sealed container containing a sample to be analyzed, 
said heat energy is provided for a duration of between 1 s and 500 s, 
said heat energy is provided using hot air or circulating hot air, or
said heat energy is provided in direct contact to a window on a cover of said attached closed or sealed container containing a sample to be analyzed, wherein said surface is situated on said window.
Panther does not disclose said heat energy is provided at a temperature of 25 ºC to 600 ºC. 
Ebina teaches said heat energy is provided at a temperature of 25 ºC to 600 ºC (Ebina, 100 ºC or lower, [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the method of Panther with the method step of said heat energy being provided at a temperature of 25 ºC to 600 ºC, as taught by Ebina, for providing an adequate amount of heat energy during the drying process which would result in effectively evaporating the liquid or moisture from the surface of the film within a shorter period of time.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Panther and Ribault as applied to claim 7 above, and further in view of Gens et al. (US 2007/0245591; hereinafter Gens).
Regarding claim 12, Panther as modified discloses the limitations of the method of claim 7 above, but does not disclose wherein: 
said surface is formed hydrophobic, or 
said surface is formed hydrophilic. 
Gens teaches wherein: 
said surface is formed hydrophobic (Gens, hydrophobic surfaces, [0111]), or 
said surface  is formed hydrophilic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the method of Panther with the method step of Gens, for promoting a greater use of the apparatus on different types of objects to be dried and thus the apparatus is effectively utilized.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Panther and Ribault as applied to claim 1 above, and further in view of Hedberg et al. (US 2009/0165326; hereinafter Hedberg).

    PNG
    media_image22.png
    312
    454
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    328
    453
    media_image23.png
    Greyscale


Regarding claim 15, Panther as modified discloses the limitations of the apparatus of claim 1 above, but does not disclose wherein the closed or sealed container containing a sample to be analyzed is a Petri dish, test tube or PCR tube.
Hedberg teaches a closed or sealed container (Hedberg, figs. 1A, 3) containing a sample (Hedberg, 9, figs. 1A, 3) is a Petri dish, test tube or PCR tube (Hedberg, standard tube (test tube-like) tube container, [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the apparatus of Panther with the closed or sealed container containing a sample being a Petri dish, test tube or PCR tube, as taught by Hedberg, for promoting a greater use of the apparatus on different types of objects to be dried and thus the apparatus is effectively utilized.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panther and Ribault as applied to claim 7 above, and further in view of Hedberg et al. (US 2009/0165326; hereinafter Hedberg).
Regarding claim 16, Panther as modified discloses the limitations of the method of claim 7 above, but does not disclose wherein the closed or sealed container containing a sample to be analyzed is a Petri dish, test tube or PCR tube.
Hedberg teaches a closed or sealed container (Hedberg, figs. 1A, 3) containing a sample (Hedberg, 9, figs. 1A, 3) is a Petri dish, test tube or PCR tube (Hedberg, standard tube (test tube-like) tube container, [0009]).
Panther with the method step of providing the closed or sealed container containing a sample being a Petri dish, test tube or PCR tube, as taught by Hedberg, for promoting a greater use of the apparatus on different types of objects to be dried and thus the apparatus is effectively utilized.  Thus, the apparatus operates more efficiently and thus benefits the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746